Case 2:19-bk-52861       Doc 38    Filed 09/09/19 Entered 09/09/19 08:50:20          Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: September 9, 2019



________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                          :          Case No. 19-52861
         JOSE R. VILLAVICENCIO,                 :
                                                :          Chapter 7
                                                :
                       Debtor.                  :          Judge Hoffman

         ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION FOR
  EXTENSION OF TIME FOR FILING AN OBJECTION TO DISCHARGE (DOC. 31)

         This matter is before the Court on the Chapter 7 Trustee’s Motion for Extension of Time

for Filing an Objection to Discharge, filed on August 8, 2019 (Doc. 31). The Motion seeks

authorization to extend the time for filing an objection to discharge through and including

December 31, 2019. This Motion was served upon the Debtor, Debtor’s Counsel, and the U. S.

Trustee and no objection to the Motion was filed.
Case 2:19-bk-52861        Doc 38   Filed 09/09/19 Entered 09/09/19 08:50:20          Desc Main
                                   Document     Page 2 of 2
2


        Based upon the foregoing, it is ORDERED and DECREED that the Motion of Chapter 7

Trustee for Extension of Time for Filing an Objection to Discharge be, and it hereby is, granted

and the time for filing an objection to discharge is extended through and including December 31,

2019.

        IT IS SO ORDERED.

SUBMITTED BY:


 /s/ Myron N. Terlecky
Myron N. Terlecky (0018628)
Strip, Hoppers, Leithart, McGrath & Terlecky Co., LPA
575 South Third St.
Columbus, OH 43215
Telephone (614) 228-6345
Facsimile (614) 228-6369
Email: mnt@columbuslawyer.net
Chapter 7 Trustee

Copies to: Default List
